Citation Nr: 1623988	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2011 via video conference between the Board's central office in Washington, DC and the RO in St. Paul, Minnesota.  Though some portions of this transcript are unintelligible, the majority of the testimony was understandable and recorded.

In February 2014, the case was remanded by the Board to the RO for additional development.  The post-remand record shows substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence demonstrates that the Veteran has PTSD that is the result or consequence of a personal assault during his military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD due to personal assault have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is due in part to personal assaults in service, including an incident in which the Veteran was arrested, handcuffed and beaten about the head and body by military police in what was later determined to be a case of mistaken identity; and a second incident in which the Veteran experienced second degree facial burns during a training exercise.  As corroborating evidence in support of his claim, the Veteran asserts that he developed behavior problems for which he was disciplined, whereas prior to the incidents, he had no problems with conduct.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate an account of the stressor incident.
38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

The Veteran carries a current diagnosis of PTSD.  See, e.g., December 2009 VA PTSD examination report, and VA Mental Health treatment records dated January, February and May 2010.

The Veteran has submitted several credible and internally consistent statements describing the in-service stressor of experiencing a personal assault by military police, in which he was arrested, handcuffed and beaten.  The incident was subsequently determined to be a case of mistaken identity.  The Veteran's reports of locations where he was stationed at the time of the attack are confirmed by his service personnel records.  See, e.g., service personnel records, August 2014 statement in support of claim, PTSD stressor forms 21-0781 and 21-0781a, February 2010 statement in support of claim, December 2009 VA PTSD examination report and 2010 VAMC treatment records.  The Board finds the Veteran's descriptions of this in-service personal assault, including his discussion of these events for purposes of seeking VA mental health treatment, are both competent and highly credible.

The Veteran's service treatment records include a Request For Medical Observation form dated September 24, 1970.  The instructions direct the form to be placed in the Veteran's medical records where it could be seen by a doctor.  The form advises any medical care provider, including dental provider, to notify the Veteran's commanding officer or supervisor immediately when any factor that would affect his performance of duty is noted in connection with his medical care and treatment, including but not limited to, "overindulgence in alcohol" and "mental or emotional illness which may cause significant defect in judgment or reliability".  The December 1970 report of the Veteran's separation physical examination is negative for any documentation of mental health symptoms or a diagnosis.  Thus, his service treatment records do not demonstrate that he was treated for, or found to have, mental health problems.  However, his service personnel records do indicate that he was subject to an Article 15 proceeding for failure to follow orders in February 1971.

A December 2009 VA PTSD examination report affirmatively reflects that the Veteran's stressor of personal assault contributed to his PTSD diagnosis.  The VA examiner determined that the events the Veteran described clinically meet the stressor criterion for a diagnosis of PTSD.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has competently and credibly reported his personal assault in service, and he has provided internally consistent details that are confirmed (to the extent possible) by his service personnel records.  The Veteran has been diagnosed with PTSD, and his VA treatment providers as well as a VA examiner confirmed the PTSD diagnosis in the context of his reported in-service personal assault.  The record also reflects the presence of "markers" pointing to a personal assault in service, including, for example, the Veteran's longstanding history of alcohol use, and his long history of broken marriages and relationships.  As such, all of the elements of service connection for PTSD based on personal assault are met.


ORDER

Service connection for PTSD based on personal assault is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


